DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species v (Figure 9), claims 1-12, in the reply filed on 5/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, claims 2, 3, 4, 8, and 9 are withdrawn since they correspond to figures 4, 6, 8, 13, and 14, respectively.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 7, and 10 is objected to because of the following informalities: 
Claim 1: where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,  37  CFR 1.75(i). 
Claim 1: “to brazing heating in inert gas” is grammatically awkward.
Claims 7 and 10: “located upper than lower ends” is grammatically awkward.
 Appropriate correction is required.
Applicant is advised that should claim 7 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 7, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cover member (1), a heat transmission promoting member (1)”.  It is unclear if the “(1)” is implying they are the same element or not.  For the purpose of this examination, this limitation will be interpreted as not being the same.  
Claim 1 recites “a material to be brazed” in the preamble and “a material to be brazed” in the body of the claim.  It is unclear if these are the same or not.  For the purpose of this examination, this limitation will be interpreted as being the same.
Claim 1 recites “brazing a material to be brazed” in the preamble and “brazing a material to be brazed” in the body of the claim.  It is unclear if these are the same or not.  For the purpose of this examination, this limitation will be interpreted as being the same.
The examiner suggests amending claim 1 in the following manner in order to make the objections and rejections moot:
1.  A brazing method for brazing a material to be brazed formed of an aluminum alloy in an inert gas atmosphere without using a flux, comprising:
disposing a cover member the material to be brazed in a brazing furnace, 
in a state in which the material to be brazed is covered with the cover member 
with the upper cover portion contacting the upper portion of the material to be brazed, 
the material to be brazed and the cover member are held with the heat transmission promoting member 
with the upper heat transmission promoting portion contacting the upper cover portion of the cover member (1), and 
with the lower heat transmission promoting portion contacting the lower portion of the material to be brazed, and 
thereafter subjecting the material to be brazed to heat in the inert gas atmosphere to perform the brazing of the material to be brazed.  

Allowable Subject Matter
Claims 1, 5-7 and 10-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS J GAMINO/Examiner, Art Unit 1735   
                                                                                                                                                                                                     /KILEY S STONER/Primary Examiner, Art Unit 1735